Citation Nr: 1132441	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code, other than self-employment services.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 Vocational Rehabilitation (VR) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence with waiver of RO review. 

The issue of entitlement to self-employment assistance under the provisions of Chapter 31, Title 38, of the United States Code (38 C.F.R. § 21.257) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Although the Veteran has offered statements and testimony regarding his eligibility for self-employment, the Board notes at this juncture, a determination as to this issue is premature as the Veteran has not yet been denied entitlement to self-employment assistance.  Rather, it appears that Vocational Rehabilitation & Employment services were in the process of assessing the Veteran's need for self-employment assistance but put on hold further review pending the review of this appeal.  As the Veteran's claim characterized above is being denied, the claim for entitlement to self-employment services is now referred for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include residuals of a right ankle fracture, rated as 20 percent disabling; sacroiliac joint dysfunction, rated as 10 percent disabling; and allergic rhinitis, rated as non-compensable.  His combined rating is 20 percent from February 4, 2000, and 30 percent from June 26, 2000. 

2.  The Veteran has a serious employment handicap.

3.  The Veteran agreed to and substantially completed a Vocational Rehabilitation Program as established in his Individualized Written Rehabilitation Plan (IWRP), which was extended to allow for completion of a Master's Degree in Business Administration, a vocational goal which was determined to be feasible for the Veteran to attain.

4.  The Veteran has been rehabilitated to the point of employability.

5.  The skills which the Veteran developed in training are adequate to maintain employment in that field; the Veteran's service-connected disabilities have not worsened to the point that he is unable to perform the duties of the occupation for which he has been trained; the occupation in which the Veteran completed training has not been found to be unsuitable due to the Veteran's abilities and employment handicap.

6.  The Veteran has failed to cooperate with employment placement efforts geared towards suitable positions in the field, for wage-based employment, specified in his IWRP.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational rehabilitation benefits under Chapter 31, Title 38 of the United States Code, other than self-employment services have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3104, 3107 (West 2002); 38 C.F.R. §§ 21.35, 21.40, 21.44, 21.52, 21.70, 21.72, 21.78, 21.80, 21.84 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeal for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that 'VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31.'  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions.

In the instant case, the requirements were satisfied by letters dated in August 2004, November 2004, December 2005, March 2006, May 2008, August 2008, and January 2009.  In August 2004, the Veteran was informed that he was found to be entitled to Vocational Rehabilitation.  In November 2004, the Veteran was informed of his Individualized Extended Evaluation Plan.  In December 2005 the Veteran was informed of an extended evaluation plan approval request.  In a letter dated in March 2006, the Veteran was informed that his vocational rehabilitation program had been interrupted because he had not completed the conditions of his Individualized Extended Evaluation Plan.  The letter informed the Veteran of what he needed to do in order to keep his case active.  In a letter dated in May 2008, the Veteran was informed that vocational rehabilitation employment services would continue and an employment service counselor would contact him for participation in employment services. 

In an August 2008 letter, the Veteran was informed that his request to obtain a Doctorate Degree was denied.  A statement of the case was issued in January 2009.  The statement of the case provided him with notice of the applicable criteria and the reasons for denying his request for additional benefits.  Based on the various notices provided, a reasonable person would be expected to understand what information and evidence was required to substantiate his claim.

The Board further finds that the duty to assist has been satisfied in this case. Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

In March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the March 2011 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See BVA Hearing Transcript (T.) at 2.  Information was also obtained to clarify the Veteran's arguments.  Further, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II. Vocational Rehabilitation

The purpose of Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable eligible Veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1(a), 21.70.

In this case, the Veteran was already determined to have met the qualifications for basic entitlement to Chapter 31 benefits because of service-connected and nonservice-connected disabilities and a serious employment handicap; and was found by VA to be in need of rehabilitation because of that handicap.  See 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010).

Additionally, the law provides that VA and the Veteran must develop a written plan describing the Veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3) (2010).  Specifically, an Individualized Written Rehabilitation Plan (IWRP) will be developed for each veteran eligible for rehabilitation services under chapter 31.  The plan is intended to assist in (1) providing a structure which allows Vocational Rehabilitation and Employment (VR&E) staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring the Veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by Department of Veterans Affairs staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by VR&E staff.  A plan will be prepared in each case in which a veteran will pursue a vocational rehabilitation program, as that term is defined in § 21.35(i).  38 U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.80 (2010).

The purposes of the IWRP are to (1) identify goals and objectives to be achieved by the Veteran during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the Veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed by the Veteran to achieve the goals and objectives of the plan.  38 U.S.C.A. § 3107 (West 2002); 38 C.F.R. § 21.84 (2010).

A veteran having basic entitlement may be provided a program of rehabilitative services during the twelve-year period following discharge.  The beginning date of the twelve-year period is the day of the Veteran's discharge from active service, or, if later, the date VA notifies the Veteran of the grant of a compensable service-connected disability.  The ending date is twelve years from the beginning date. 38 C.F.R. §§ 21.42, 21.44 (2010).  However, the basic period of eligibility of a veteran with a 'serious employment handicap' may be extended when the Veteran's employment and particular handicap necessitate an extension as necessary to pursue a vocational rehabilitation program. 38 C.F.R. § 21.44 (2010).  Additionally, in general, the basic period of entitlement which may be authorized for a program of rehabilitation under Chapter 31 is not to exceed 48 months.  38 C.F.R. § 21.78(a) (2010).  Likewise, if the Veteran has a 'serious employment handicap,' the duration of the program may be extended beyond 48 months for the number of months necessary to complete a rehabilitation program in certain circumstances, including to enable the Veteran to complete a period of rehabilitation to the point of employability.  38 C.F.R. § 21.78(c) (2010).

All extensions of a rehabilitation program beyond 48 months of total entitlement under all Department of Veterans Affairs programs require approval of the counseling psychologist and concurrence of the Vocational Rehabilitation and Employment Officer.  38 C.F.R. § 21.78(d) (2010).

The Veteran is allowed to request a change in the plan at any time. 38 C.F.R. § 21.94(a) (2010).  However, a change in the statement of a long-range goal may only be made following a reevaluation of the Veteran's rehabilitation program by the counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) the Veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the Veteran fully participates and concurs in the change.  38 C.F.R. § 21.94 (2010).

Under the applicable law and regulations, the term 'vocational goal' means a gainful employment status consistent with the Veteran's abilities, aptitudes and interests.  A counseling psychologist of the VR&E counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g) (2010).  In addition, VA must determine the feasibility of achieving the vocational goal sought in each case.  38 C.F.R. § 21.53 (2010).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment. 38 C.F.R. §§ 21.35, 21.53(d) (2010).  The criteria of feasibility are: (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by the Department of Veterans Affairs to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d) (2010).

In sum, a person is entitled to vocational rehabilitation under Chapter 31 if that person is a veteran with a service connected disability compensable at a rate of 20 percent or more, and that person is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010).  An employment handicap is defined as an impairment of the Veteran's ability to prepare for, obtain, or retain employment consistent with her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.51(b) (2010).  

The term 'rehabilitated to the point of employability' is defined as when a veteran is employable in an occupation for which a vocational rehabilitation program has been provided under Chapter 31, United States Code.  See 38 C.F.R. § 21.35 (2010).

Rehabilitation to the point of employability may include the services needed to (1) evaluate and improve the Veteran's ability to undertake training; (2) train the Veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, e.g., a Master's Degree in Sociology for social work, the Veteran shall be trained to that level.  38 U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. § 21.72 (2010).

The Veteran's basic eligibility for vocational rehabilitation benefits is not at issue.  It is uncontested that the Veteran has service-connected disabilities compensable at 20 percent or more, and was in need of rehabilitation to overcome an employment handicap.  See 38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51(b) (2010).  Notably, the Vocational and Rehabilitation Employment Office determined that the Veteran was eligible for Chapter 31 benefits, determined that he ultimately manifested a serious employment handicap, and provided him with well over 48 months of vocational rehabilitation and training in order to obtain the agreed upon vocational goal of attaining his Masters of Business Administration.  The Veteran agreed to and signed an amendment to his IWRP providing additional months of rehabilitation benefits beyond the usual 48 month entitlement to assist him in obtaining a Master's degree in Business Administration.  The Veteran ultimately earned a Master's Degree in Business Administration from The University of Phoenix in April 2008, under Chapter 31 benefits.  

As noted above, a 'feasibility' determination under the VR regulations must be made in the context of the Veteran's 'vocational goal.' See 38 C.F.R. § 21.53 (2010).  The record reveals that the counseling psychologist determined that it was feasible, for the Veteran to complete the required training for a Master's in Business Administration.  Specifically, an October 2000 Counseling Narrative Report associated with a Certification of Eligibility/ Feasibility for Chapter 31 benefits was prepared pursuant to the Veteran's request for Chapter 31 benefits.  The report notes that given his serious employment handicap, it appeared appropriate to provide the Veteran with additional educational assistance which would allow the Veteran to be employable in a field appropriate given his disabilities. 

In a February 2008 Narrative Report, it was noted that the Veteran had attended the University of Phoenix and was scheduled to complete his Master's Degree in Business Administration in April 2008.  The consultant noted that seeking employment with the State of Oregon or Federal Government where he could get a veteran's preference would probably be the best way to go.  The Veteran reported that his ultimate goal was to complete his Ph.D. in Business Administration and become successful in running his own company.  He reported that he had been accepted into the University of Phoenix Doctorate Program in Business Administration.  The Veteran indicated that if he did not find outside funding to provide the tuition, he would pay for it himself.  The Veteran stated that a doctorate degree was a requirement for him to qualify for grants to start up this business venture. 

The Consultant recognized that the Veteran was not in a position to do an occupational skills training program due to his financial status.  Moreover, he considered that with the Veteran's sex offender felony it appeared that federal and state employment would be the most feasible for the Veteran to reenter the work force and that the Veteran was willing to start at the GS-5 level.  The Veteran was advised to start applying for USA jobs and obtain letters of reference.  The Consultant opined that the Veteran's sex offense felony was a significant obstacle in seeking permanent and gainful employment.  He recommended that the targeted employment be with federal or state government and that the Veteran's willingness to start at a GS-5 level may be the ticket to locating stable employment.  He additionally noted that the Veteran was not financially able to leave his two current employers and enter into an occupational skills program. 

In a March 2008 letter, the Veteran was informed by his Rehabilitation Counselor that his case had been returned to him from the employment consultant.  He noted that at the present time there were over 98 jobs available on USA jobs in Portland in his field and others that started as a GS-5.  He suggested that the Veteran research the possibility of applying now because all positions had cut off dates, processing time, and time set aside for the actual hiring process.  He noted that as the Veteran's counselor it was his job to help the Veteran transition to gainful, sustaining employment, as soon as he completed his studies in April. 

The Veteran responded to the March 2008 letter in a March 2008 email.  In the email addressed to his VR& E counselor, the Veteran requested additional vocational rehabilitation training to attain his doctorate degree.  He essentially asserted that he had been unable to find employment due to his criminal background, and if provided the opportunity to obtain his doctorate he could start his own business and employ himself.  He indicated that it was his belief that by obtaining his doctorate degree, this would give him the mobility and opportunity for self-employment as a consultant.  In an August 2008 determination, currently on appeal, the Veteran was informed that his request for a doctorate degree was being denied.  The Veteran's Counselor indicated that the Veteran already had the education and training to qualify for a suitable job, did not need the Vocational Rehabilitation and Employment services that he requested at this time, and had elected to pursue self-employment services.  

In sum, the Veteran was found eligible for vocational rehabilitation by virtue of service-connected disabilities and a serious employment handicap.  His VR& E counselors determined that it was feasible to obtain his vocational goal, which was amended to include an extension of benefits to allow for completion of a Master's program in Business Administration.  Thereafter, the Veteran was found 'rehabilitated.'  However, the Veteran seeks additional vocational rehabilitation benefits to obtain a doctorate degree, asserting that the vocational goal for which he was rehabilitated is not suitable, given the nature of his non-service-connected disabilities.  

Following rehabilitation to the point of employability, VA regulation provides the following for an extension: (i) the Veteran has been unable to secure employment in the occupation for which training has been provided despite intensive efforts on the part of the VA and the Veteran, and a period of retraining or additional training is needed; (ii) the skills which the Veteran developed in training for an occupation in which he or she was employed are no longer adequate to maintain employment in that field and a period of retraining is needed; (iii) the Veteran's service-connected disability has worsened to the point that he or she is unable to perform the duties of the occupation for which the Veteran has been trained, and a period of training in the same or different field is required; (iv) the occupation in which the Veteran previously completed training is found to be unsuitable due to the Veteran's abilities and employment handicap.  38 C.F.R. §§ 21.78(c)(4) (2010).

Therefore, the question before the Board is whether the Veteran, having completed training specified in his IWRP, is entitled to additional training essentially based on his argument that he has been unable to secure employment in the occupation for which training has been provided despite intensive efforts on the part of the VA and the Veteran.  

As discussed above, the Veteran participated in the development of, and agreed to the provisions of, the IWRP. The IWRP stipulated that obtaining a Master's in Business Administration was suitable based on his disabilities.  He substantially completed the plan.  However, when it came time to look for work, the Veteran essentially determined that he was having too much difficulty due to a prior criminal conviction and felt that it would be in his best interest to obtain a doctorate degree. 

At his personal hearing before the undersigned Veterans Law Judge in March 2011 the Veteran appears to argue that he was never informed of the availability to pursue self -employment and was essentially deceived into selecting and agreeing to obtain a Masters degree in order to find wage-based employment.  See BVA T. at 11.  He testified that he should be allowed to pursue the self-employment option and obtain his doctorate degree as part of this plan.  The Board parenthetically notes that the Veteran has not yet been denied entrance into the self-employment vocational rehabilitation route.  Rather, eligibility for this program has been delayed pending the final determination in his current appeal.  This issue has been referred to the AOJ for further development. 

With respect to the Veteran's assertions of deception, the Board notes that the Veteran signed his IWRP and subsequent extensions, so that he could obtain a Master's degree, and he did not, at that time, express any dissatisfaction, whatsoever, regarding the level of training for which he was being approved.  It was not until a March 2008 communication that the Veteran informed his Vocational Rehabilitation Counselor that he was interested in obtaining his doctorate degree and pursuing self-employment as a consultant.  

The Board has additionally considered the Veteran's written contentions that he tried to find employment during his Master's degree program and after completing his studies, but was unable to find anything suitable.  However, the Veteran has not provided any competent evidence to support the assertions that a doctorate degree is necessary for him to obtain suitable employment.  Rather, it was determined by his VR&E counselor that the Veteran already had the education and training to qualify for a suitable job.  The Veteran appears adamant that his only option is to obtain his doctorate degree and pursue self-employment. 

The Board finds that the conclusions of the Veteran's VR&E counselor are most probative in this case. In addition to evaluating the Veteran's interests, aptitudes and abilities over an extended period of time, the counselor possesses particular expertise in determining which vocational goals are feasible and which are not.  The Veteran's counselor, as well as the private consultant, found that the Veteran had been rehabilitated, and that he was found suitable for employment based on his education and assistance obtained through Chapter 31 benefits. 

It appears from the evidence that the Veteran finds pursuing his doctorate to be more to his liking than obtaining employment with a Master's degree.  In fact, as noted above, in a February 2008 Narrative Report the Veteran informed the Consultant that his long-range goal was to complete his Ph.D in Business Administration and that if he did not find outside funding to provide for the tuition he would pay for it himself.  The Veteran has every right to seek training at the level of his choosing however, his VA vocational rehabilitation program was to obtain a Masters degree in Business Administration. He completed that program, and additional training is not appropriate.

The Board appreciates that the Veteran has significant service-connected and non-service connected impairments.  There is no evidence whatsoever that supports a finding that affording the Veteran additional training to obtain his doctorate degree will in any way alleviate the limitations that he possesses.  It is clear from an overall review of all of the correspondence and training reports of record that the Veteran's motivation for additional training is so that he may obtain employment through his own business venture.  While that is certainly a commendable goal, vocational rehabilitation services has satisfied its training obligation to the Veteran in this case. He has been found to be rehabilitated in his chosen field, pursuant to the plan outlined in his IWRP.  He has made allegations of his inability to find employment but has not provided sufficient evidence supporting these contentions. 

In sum, the Veteran used his 48 months of entitlement to Chapter 31 benefits.  He was afforded extensions to obtain his Master's degree so that he could obtain employment with that degree.  Instead, the Veteran decided he wants to now obtain his doctorate degree and open his own business.  The Board emphasizes that the Veteran's eligibility for self-employment services is not being decided in the confines of this decision.  The Veteran has been rehabilitated to the point of employability, as outlined in his IWRP. He now wants additional vocational rehabilitation benefits for a doctorate degree.  The Board does not find that the criteria for a further extension beyond the basic period of eligibility for a program of vocational rehabilitation training under the terms and conditions of Chapter 31, Title 38, United States Code, are met, for the reasons set forth above.

The Veteran agreed to and substantially completed a program of vocational rehabilitation as set out in an IWRP.  He did not fully cooperate in job placement services afforded to him, but rather decided that the only viable option for him is to obtain additional training.  Based on such evidence, the Board finds that VA has fulfilled its obligation to the extent possible.

Furthermore, although the Chapter 31 provisions of suitable employment are subjective, the Board finds that these provisions do not require VA to provide unlimited training for the mere purpose of allowing the Veteran to have more employment opportunities.  The Veteran has voluntarily chosen to focus his efforts on obtaining a doctorate degree and develop a plan for a business venture.  While Veteran's service-connected and nonservice-connected disabilities do have considerable effect on his employment, the evidence of record shows that the Veteran was qualified for suitable employment.

The Board concludes that the denial of additional vocational rehabilitation training benefits under Chapter 31, other than self-employment services, is proper in this case.  The preponderance of the evidence is against the Veteran's claim, and the provisions regarding reasonable doubt are not for application.


ORDER

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, other than self-employment services, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


